
	

113 HR 5499 IH: Consumer Review Freedom Act of 2014
U.S. House of Representatives
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5499
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2014
			Mr. Swalwell of California (for himself, Mr. Sherman, Mr. Cohen, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit contracts that prohibit consumers from making certain public comments on businesses.
	
	
		1.Short titleThis Act may be cited as the Consumer Review Freedom Act of 2014.
		2.Protecting consumer speech
			(a)ProhibitionA provision of a form contract is void from the inception of such contract if said provision—
				(1)prohibits or restricts the ability of a person who is a party to the form contract to engage in a
			 covered communication;
				(2)imposes a penalty or fee against a person who is a party to the form contract for engaging in a
			 covered communication; or
				(3)assigns or provides an exclusive license, or requires a person who is a party to the form contract
			 to assign or provide an exclusive license, to any business, other person,
			 or entity any intellectual property rights that such party to the form
			 contract has or may have in a covered communication.
				(b)Rule of constructionNothing in subsection (a) shall be construed to affect—
				(1)any duty of confidentiality imposed by law (including agency guidance); or
				(2)any civil action for defamation, libel, or slander, or any similar cause of action.
				(c)ExceptionsSubsection (a) shall not apply to the extent that a provision of a form contract prohibits
			 disclosure of the following:
				(1)Trade secrets or commercial or financial information obtained from a person and privileged or
			 confidential.
				(2)Personnel and medical files and similar files the disclosure of which would constitute a clearly
			 unwarranted invasion of personal privacy.
				(3)Records or information compiled for law enforcement purposes, the disclosure of which would
			 constitute a clearly unwarranted invasion of personal privacy.
				(d)Unlawful conductIt shall be unlawful for a business to offer or enter into a form contract containing a provision
			 described as void in subsection (a).
			(e)Enforcement by Federal Trade Commission
				(1)Unfair or deceptive acts or practicesA violation of subsection (d) shall be treated as a violation of a regulation under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B))
			 regarding unfair or deceptive acts or practices.
				(2)Powers of commissionThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though all applicable
			 terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et
			 seq.) were incorporated into and made a part of this Act. Any person who
			 violates this section or a regulation promulgated under this section shall
			 be subject to the penalties and entitled to the privileges and immunities
			 provided in the Federal Trade Commission Act.
				(f)State enforcementThe attorney general of a State may file an action to enforce subsection (d) seeking appropriate
			 relief. In any case in which the attorney general of a State has reason to
			 believe that an interest of the residents of that State has been or is
			 threatened or adversely affected by the engagement of any person in a
			 practice that violates any regulation of the Commission prescribed under
			 this section, the State, as parens patriae, may bring a civil action on
			 behalf of the residents of the State in a district court of the United
			 States of appropriate jurisdiction to seek appropriate relief.
			(g)Definitions
				(1)The term person means a natural person.
				(2)The term business means a legal entity organized to accomplish a business purpose, including either for-profit or
			 not-for-profit.
				(3)The term form contract means a standardized contract used by a business and imposed on a party without a meaningful
			 opportunity for said party to negotiate the standardized terms, but does
			 not include a contract establishing an employer-employee or independent
			 contractor relationship.
				(4)The term covered communication means a person’s written, verbal, or pictorial review, performance assessment of, or other similar
			 analysis of, the products, services, or conduct of a business which is a
			 party to the form contract.
				(5)The term written includes words provided by electronic means.
				(6)The term verbal includes speech provided by electronic means.
				(7)The term pictorial includes pictures, photographs, and video provided by electronic means.
				(h)Effective dates
				(1)Subsections (a), (b), (c), (d), and (g) shall apply to any contracts in effect on or after date of
			 enactment.
				(2)Subsections (e) and (f) shall apply to any contracts in effect on or after one year after date of
			 enactment.
				3.Relation to State causes of actionNothing in this Act shall be construed to affect any cause of action brought by a person that
			 exists or may exist under State law.
		
